Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendment
2.	Applicant’s amendments filed 03/24/2022 are accepted and entered. In this amendment, claims 37-39, 43-45, 47-51, 53, 55-58 and 63 have been amended and claims 1-36, 60, and 64-124 have been cancelled. In response, the 112 rejections have been withdrawn.
Response to Argument
3.	Applicant’s arguments filed on 03/24/2022 regarding a new amended limitation have been fully considered but they are moot in view of new ground of rejections as necessitated by the amendments. 
4.	Applicant filed Terminal Disclaimer on 3/24/2022 and was approved.
             
Claim Rejections - 35 USC § 112 
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 37-59 and 61-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a. The recitation in claims 43-44, “the sector further comprises a first clock signal line and a data input line” lacks antecedent basis and indefinite. It is unclear whether this underlined limitation is the same limitation as recited in claim 37?
b. The recitation in claim 50, “wherein a plurality of measurement devices of a sector in the plurality of sectors is arranged as a row or a column on the substrate” is indefinite. It is unclear whether it means “arranged a row or a column on each sector of the substrate?
	c. Similarly, the recitation in claim 51, “wherein a plurality of measurement devices of a sector in the plurality of sectors is arranged as a plurality of a rows or a plurality of columns on the substrate” is indefinite. It is unclear whether it means “arranged a plurality of rows or a plurality of columns on each sector of the substrate”?
	d. Further, in claims 50-51, “wherein a plurality of measurement devices” lacks explicit antecedent basis.
	e. The recitation in claim 54, “wherein the plurality of measurement devices comprises 1,000 measurement devices” is indefinite because claim 37 recites each sector comprises one hundred measurement devices.
	f. Similarly, in claim 55, “10,000 measurement devices are arranged in the plurality of sectors” is indefinite. It is unclear how are 10,000 measurement devices arranged when claim 37 recites only 100 measurement devices in each sector?
	g. Similarly in claim 56, “between 1,000 measurement devices and 10 million measurement devices are arranged in the plurality of sectors” is indefinite. It is unclear how between 1000 and 10 million measurement devices can be arranged in the plurality of sectors when claim 37 recites only 100 measurement devices in each sector?  
	h. Similarly, in claim 57, “between 10,000 and 1 million measurement devices are arranged in the plurality of sectors” is indefinite. It is unclear how between 10000 and 1 million measurement devices can be arranged in the plurality of sectors when claim 37 recites only 100 measurement devices in each sector?  
	i. Similarly, in claim 58, wherein the plurality of measurement devices of a sector in the plurality of sectors comprises three hundred measurement devices” is indefinite because claim 37 recites each sector comprises one hundred measurement devices.
	j. The recitation in claim 61, wherein the integrated circuit is configured to receive signals on the data input line that permanently bypass fifty percent or more of the measurement devices in a sector in the plurality of sectors” is indefinite. It is unclear whether fifty percent or more of 100, 1000, 10000, … of measurement devices?
	k.  Similarly, the recitation in claim 62, wherein the integrated circuit is configured to receive signals on the data input line that permanently bypass eighty percent or more of the measurement devices in a sector in the plurality of sectors” is indefinite. It is unclear whether “eighty percent or more of 100, 1000, 10000, … of measurement devices?
	l. Similarly, in claim 63, “wherein the plurality of measurement devices in each
sector in the plurality of sectors comprises one thousand measurement devices” is indefinite because claim 37 recites each sector comprises one hundred measurement devices.
	m. Further, in claim 63, “the plurality of sectors comprises one hundred or more sectors” is indefinite because claim 37 recites the plurality of sectors comprises ten or more sectors.
	Dependent claims are also rejected for the same reason as their respective parent claim.
Examiner note: Due to number of 35 USC 112 (b) rejections, the claims have been treated on their merits as best understood by the Examiner.

7.	The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


8.	Claims 61-62 are rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in Claim 61 and 62, “The integrated circuit of claim 60” is improper dependent form because they fail to include all limitations of the claims upon which it depends, e.g. claims 61-62 depend on claim 60 which is cancelled.    
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102 
9. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claims 37, 45-58 and 63 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated over Rothberg et al, hereinafter Rothberg (US 2015/0197797).
 As per Claim 37, Rothberg teaches an integrated circuit comprising: a substrate (abstract); a plurality of sectors arranged on the substrate (e.g. a 1x5 dimensional array considered “a sector”, or two 2x5 dimensional array, par 0027), wherein each sector in the plurality of sectors comprises: 
    (a) a programmable switch controller (Fig 6, power supply 258 controls supply voltage switching, pars 0060, 0068); 
    (b) a counter bias line (Fig 6, power and bias supply DACs); 
    (c) an amplifier input line (two operational amplifiers, par 0031, Fig 8A);
    (d)  a plurality of measurement devices spatially arranged on the substrate (chemFETs/ISFETs “measurement devices”, pars 0003-0004), wherein each respective measurement device in the plurality of measurement devices includes a source that is coupled to the counter bias line and a drain that is coupled to the amplifier input line thereby obtaining an electrical signal on the drain (pars 0031, 0075); and 
   (e) a plurality of switches (Fig 6, array control 250 “switches”, par 0059) wherein each switch in the plurality of switches gates the electrical signal between the drain of a corresponding measurement device in the plurality of measurement devices and the amplifier input line (pars 0058, 0071) between  
         (i) an on state, in which the electrical signal at the drain of the corresponding measurement device is delivered to the amplifier input line (pars 0060, 0062, 0070), and 
         (ii) an off state, in which the electrical signal at the drain of the corresponding measurement device is not delivered to the amplifier input line (deactivate, par 0070), wherein each respective switch in the plurality of switches is independently wired to the programmable switch controller as is in one of the on state and the off state responsive to the programmable switch controller (array controller 250 provides analog supply voltage and ground “wired”, pars 0059-0061), wherein the plurality of sectors comprises ten or more sectors and the plurality of measurement devices in each sector in the plurality of sectors comprises one hundred measurement devices (the sensor array comprises, e.g. 100 chemFET sensors, par 0084).  
As per Claim 45, Rothberg teaches the integrated circuit of claim 37, wherein a measurement device in the plurality of nano-electronic measurement devices is a nanoFET (e.g. ISFETs “nano-electronic measurement devices” measure nuclei acid, e.g. DNA as “nano”, pars 0004-0005) that comprises the source, the drain, a gate, and a channel and wherein the input from the counter bias line is applied from the source to the drain across the channel (Fig 6, pars 0031, 0047, 0060, 0064, 0071-0072).  
As per Claim 46, Rothberg teaches the integrated circuit of claim 45, wherein the channel is a nanowire, a carbon nanotube or a graphene nanoribbon (nanoport “nanotube”, par 0136).
As per Claim 47, Rothberg teaches the integrated circuit of claim 37, wherein the counter bias line carries a DC voltage and the application of the counter bias line to the measurement device results in a DC current in the channel measurement device (Fig 6, e.g. voltage VREF to electrode 76, pars 0061-0062).
As per Claim 48, Rothberg teaches the integrated circuit of claim 37, wherein the counter bias line carries an AC voltage and a frequency of the AC voltage is changed with time during application of the counter bias line to the measurement device (par 0062).  
As per Claim 49, Rothberg teaches the integrated circuit of claim 37, wherein each measurement device in the plurality of measurement devices is a light sensor (UV irradiation, par 0060).  
As per Claim 50, Rothberg teaches the integrated circuit of claim 37, wherein the measurement devices in a plurality of measurement devices of a sector in the plurality of sectors are arranged as a row or a column on the substrate (Fig 2, RowSel1, pars 0012, 0027).  
As per Claim 51, Rothberg teaches the integrated circuit of claim 37, wherein the measurement devices in a plurality of measurement devices of a sector in the plurality of sectors are arranged as a plurality of rows or a plurality of columns on the substrate (Fig 2, RowSel1,2, pars 0012, 0027).  
As per Claim 52, Rothberg teaches the integrated circuit of claim 37, further comprising a plurality of amplifiers (Fig 8A, par 0075), wherein each amplifier in the plurality of amplifiers is in electrical communication with the amplifier input line of a corresponding sector in the plurality of sectors (Fig 8A, par 0075). 
As per Claim 53, Rothberg teaches the integrated circuit of claim 52, wherein an amplifier in the plurality of amplifiers is a current-to-voltage amplifier (Fig 8A, par 0075). 
As per Claim 54, Rothberg teaches the integrated circuit of claim 37, wherein the plurality of measurement devices comprises 1,000 measurement devices (sensor array comprises 1000 chemFET sensors, par 0084).  
As per Claim 55, Rothberg teaches the integrated circuit of claim 37, wherein the chip comprises 10,000 measurement devices arranged in the plurality of sectors (ISFET array as IC chip comprises 1000 chemFET sensors, pars 0044, 0084).  
As per Claim 56, Rothberg teaches the integrated circuit of claim 37, wherein the chip consists of between 1,000 measurement devices and 10 million measurement devices arranged in the plurality of sectors (ISFET array as IC chip comprises 10⁴ chemFET sensors, pars 0044, 0084).   
As per Claim 57, Rothberg teaches the integrated circuit of claim 37, wherein the chip consists of between 10,000 measurement devices and 1 million measurement devices arranged in the plurality of sectors (ISFET array as IC chip comprises 10⁵ chemFET sensors, pars 0044, 0084).  
As per Claim 58, Rothberg teaches the integrated circuit of claim 37, wherein only a single respective measurement device in the plurality of measurement devices is in the on state in each sector in the plurality of sectors at a given point in time and wherein the plurality of devices of a sector in the plurality of sectors comprises three hundred devices (reaction chamber means on contact “on state” with chemFETs, par 0084).    
As per Claim 63, Rothberg teaches the integrated circuit of claim 37, wherein the plurality of sectors comprises one hundred or more sectors (e.g. 512 x 512 arrays, par 0070) and the plurality of measurement devices in each sector in the plurality of sectors comprises one thousand devices (1000 chemFETs, par 0084).    
Novel and Non-Obvious Subject Matter
11.	Claims 38-44, 59 and 61-62 are considered novel and non-obvious subject matter with respect to the prior art but as currently is objected to as being dependent upon a rejected base claim over prior art and are presently rejected under 35 USC 112. 
The following is an examiner's statement of reasons for allowance based on claim 38 that each sector further comprising a first clock signal line and a data input line, wherein the switch controller comprises a first shift register configured to receive a device scan chain sequence from the data input line, the first shift register comprising a first plurality of flip-flops electrically communicates with the first clock signal line, wherein each flip-flop includes a serial input and output electrically coupled with a first plurality of flip-flops in series, wherein the serial input flip-flop electrically connected to the data input line propagated through the first plurality of flip-flops by electrical pulses in the first clock signal line thereby independently biasing each flip-flop in the first plurality of flip-flop to one of a first state and a second state. 
Conclusion
12.	 Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /LYNDA DINH/ Examiner, Art Unit 2865    

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863